Citation Nr: 9910961	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953, with combat duty during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a low back 
disorder.  The veteran testified at a personal hearing in 
October 1997.  In a March 1998 decision/supplemental 
statement of the case the hearing officer confirmed the 
denial.  


FINDINGS OF FACT

1.  The veteran sustained a low back injury in service during 
a parachute jump.

2.  Medical evidence establishes that there is a reasonable 
probability that the veteran's current low back disorder 
began in service.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

Military records establish that the veteran served in combat 
during the Korean Conflict.  He was an Airborne Qualified 
Rifleman and was awarded numerous decorations, including the 
Combat Infantry Badge.  Service medical records reveal that 
he was seen for complaints of low back pain on several 
occasions after parachute jumps.  No chronic disability was 
noted on discharge examination in October 1953.  

Private medical records show that the veteran was seen in 
August 1990 for complaints of lower back pain and pain in the 
left buttock down through his leg.  He remarked that he had 
the pain since a parachuting accident in service.  Records 
from the Orthopaedic Surgery specialists indicate that he 
underwent a decompressive laminectomy at L3-L4 with removal 
of a large herniated disc in January 1991.  He had been 
diagnosed with acute cauda equina syndrome secondary to disc 
herniation.  

At a personal hearing in October 1997, the veteran testified 
that he injured his back several times during parachute jumps 
in Japan and Korea.  He related that he has had low back 
problems since that time, including numbness in his legs.  He 
saw various chiropractors on a regular basis shortly after 
his discharge from service.  

On VA examination in January 1998, the veteran gave a history 
of left buttock and medial thigh leg pain for 10 years 
beginning in 1951.  He related that he injured his low back 
on several occasions in service while parachuting.  The pain 
resolved and did not return until 1990.  At that time, he 
injured his back shoveling snow.  He was found to have acute 
cauda equina syndrome and underwent a laminectomy and 
discectomy.  The diagnoses were:  status post cauda equina 
syndrome with residual numbness of the lower extremities, 
status post L3-4 laminectomy and discectomy; and chronic low 
back pain due to degenerative disc disease.  The examiner 
commented that the degenerative disc disease of the lumbar 
spine was most likely aggravated by his injuries in service 
based on the veteran's history of leg pain in 1951.  

At a personal hearing before the undersigned in October 1998, 
the veteran testified that he completed numerous parachute 
jumps and injured his back on three separate occasions.  He 
completed 21 parachute jumps, 13 of which were field 
exercises in Japan and Korea where they jumped from 600-700 
feet.  The landings were rough.  He has had low back pain 
since that time and he saw a chiropractor on a regular basis 
beginning in 1954.  He has been unable to obtain any of these 
records as they have been reported destroyed.  

II.  Analysis

In order to establish service connection for a disability, 
first there must be objective evidence that establishes that 
such disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Second, there must 
a finding of the existence of a current disability and a 
determination of a nexus between that disability and the 
injury or disease that began in or was aggravated by service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 96-918 (U.S. Vet. App., Apr. 20, 
1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.          38 C.F.R. § 3.303(d).  

In the case of a combat veteran, lay evidence may be 
satisfactory to show service incurrence or aggravation of an 
injury or disease if consistent with the circumstances, 
conditions, or hardships of service, even without an official 
record of such incurrence or aggravation in service.  
38 U.S.C.A. § 1154(b); Russo v. Brown, 9 Vet.App. 46 (1996).  
If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In considering the merits of the veteran's claim, the Board 
finds that service connection for a low back disorder may be 
granted.  The veteran's service records reveal that he was 
seen for complaints of lower back pain on several occasions 
after parachute jumps.  Even though his separation 
examination did not show any chronic residuals, he testified 
that he continued to experience low back pain and leg 
numbness after his discharge and saw a chiropractor on a 
regular basis.  In January 1991, he underwent a laminectomy 
and discectomy for acute cauda equina syndrome; and in 
January 1998, a VA examiner commented that the veteran's 
degenerative disc disease was most likely aggravated by his 
1951 injury.  While the examiner made this conclusion based 
on the veteran's history of leg pain in 1951, the Board finds 
this history to be credible in light of the veteran's combat 
duties.  See 38 U.S.C.A. § 1154(b).  Hence, the Board finds 
that this opinion supports the veteran's claim because it 
establishes a nexus between service and his current back 
disability.  In view of the foregoing, and granting the 
veteran the benefit of any remaining doubt in accordance with 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board 
concludes that his low back disorder was incurred in service.  
See 38 C.F.R. § 3.303(d).  Consequently, service connection 
is warranted.  


ORDER

Service connection for a low back disorder is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


